

113 HR 3217 IH: Military Pay Act
U.S. House of Representatives
2013-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3217IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2013Mr. Lamborn introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Armed Services and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo ensure the pay and allowances of members of the Armed Forces in the event that the debt limit is reached or during a funding gap, and for other purposes.1.Short titleThis Act may be cited as the Military Pay Act.2.Pay and allowances for national security personnel if the debt ceiling is reachedIn the event that the debt of the United States Government, as defined in section 3101 of title 31, United States Code, reaches the statutory limit, the Secretary of the Treasury shall make available the following amounts:(1)Such amounts as the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard) determines to be necessary to continue to provide pay and allowances (without interruption) to members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve components thereof, as well as civilian employees of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) and designated contractors.(2)Such amounts as the President certifies to Congress as are necessary to carry out vital national security priorities of the United States.3.Emergency appropriation of funds for defense and national security during a funding gap(a)In generalDuring any funding gap, the Secretary of the Treasury shall make available, out of any amounts in the general fund of the Treasury not otherwise appropriated—(1)such amounts as the Secretary of Defense (and the Secretary of Homeland Security in the case of the Coast Guard) determines to be necessary to continue to provide pay and allowances (without interruption) to members of the Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve components thereof, as well as civilian employees of the Department of Defense (and the Department of Homeland Security in the case of the Coast Guard) and designated contractors; and(2)such amounts as the President certifies to the Congress are necessary to carry out vital national security priorities.(b)Funding gap definedFor purposes of this section and with respect to an obligation incurred by the Government of the United States, the term funding gap means any period of time after the beginning of a fiscal year for which interim or full-year appropriations for such obligation have not been enacted.